Citation Nr: 0524483	
Decision Date: 09/08/05    Archive Date: 09/21/05	

DOCKET NO.  03-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatic fever with cardiac arrythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1946 to March 
1947.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

If a veteran who is service connected for rheumatic heart 
disease develops hypertensive or arteriosclerotic heart 
disease after the applicable presumptive period following 
military discharge, request a medical opinion to determine 
which condition is causing the current signs and symptoms.  
If the examiner is unable to separate the effects of one type 
of heart disease from another, they must be rated together.  
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part 4, 11.18(f).  This 
provision is binding on the Board.  VAOPGCPREC 6-2000 
(May 19, 2000).  

An October 2002 VA treatment record recites a history that 
the veteran's rheumatic fever during military service had 
apparently led to rheumatic heart disease with subsequent 
development of valvular murmurs for which he was followed by 
his cardiologist.  The report of a December 2002 VA 
examination reflects that the examiner had reviewed the 
veteran's claims file, and indicates that the veteran was 
discharged due to medical disability after having rheumatic 
fever and rheumatic heart disease.  The examination report 
contains an impression that includes arteriosclerotic heart 
disease, rule out rheumatic heart disease versus 
arteriosclerotic heart disease with intermittent atrial 
fibrillation versus ventricle tachycardia.  The record does 
not indicate, however, whether the veteran does have current 
rheumatic heart disease.

The record also does not contain findings with respect to 
what workload, as related to metabolic equivalent, results in 
various symptoms, or what symptoms might be related to the 
veteran's service-connected rheumatic fever with cardiac 
arrythmia.  


The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be afforded a VA 
examination to determine if he currently 
has rheumatic heart disease.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
review the claims file and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran 
currently has rheumatic heart disease 
that is related to his rheumatic fever 
during his active service.  

The examiner should provide the level of 
metabolic equivalence (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops, and offer an opinion as 
to whether the veteran's 
service-connected rheumatic fever with 
cardiac arrythmia is causing any of the 
current signs and symptoms that the 
veteran experiences.  If exercise testing 
cannot be done for medical reasons, the 
examiner may so indicate and estimate the 
level of activity (expressed in METS and 
supported by specific examples, such as 
stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.

2.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

